Title: To James Madison from Alexander McRae, 11 August 1809
From: McRae, Alexander
To: Madison, James


Dear Sir,Richmond 11. Aug. 1809.
On the 22nd. Ult. I enclosed to Mr. Jefferson a letter from Mr. Wirt, communicating in substance the information contained in Mr. Wirt’s letter to you, (which I had the honor of forwarding about the same period) concerning the object which carries Majr. Clarke & myself to Europe. I have received from Mr. Jefferson a very friendly answer, containing letters of introduction which place Majr. Clarke and myself under very great obligations; but I regretted much to find, that our communications to him rather hastily made, had led to a misapprehension, respecting the manner in which we proposed to accomplish our object. It seemed to be his opinion, that in the execution of a plan, innocent, and even laudable in itself, we might do wrong, by taking some step violating the laws of those Countries we may visit. It became then obviously a duty to myself, immediately to make the just explanation, by which our views might be correctly understood, & consequently the impression at first erroneously made concerning them, might be removed. I have accordingly so explained, entirely I trust to Mr. Jefferson’s satisfaction.
Anticipating as I do, the possibility, or rather probability, that from a similar cause, you may have received the like impression with that our hasty communication made on the mind of Mr. Jefferson, I flatter myself you will excuse the trouble I give, in detailing to you also with more precision, the course of proceeding we shall observe on our arrival in Europe. We are the proprietors of situations in the vicinity of Richmond, as favorable as any on Earth we beleive, for the establishment of Manufactories on a great scale. To form such establishments to the greatest possible extent, requires a Capital which in the present state of European affairs, we think may be readily commanded abroad.
Workmen, Manufacturers, & Artificers it is true, will be wanted; but it is not our purpose to procure, or attempt to procure them. With a view to ascertain what may lawfully be done in England, we have read the Statutes of 5. Geo. 1. Cap. 27. and 23. Geo. 2. Cap. 13., and both policy & principle forbid, that we should attempt the violation of those laws. In every other Country to which we may go, we shall endeavor in the first place to be equally well informed, & afterwards, to be as cautious and strict in our observance of their laws.
Our only intention is, to dispose of an Interest in the property we hold, and we shall hope that soon afterwards without additional efforts on our part, all that is desirable or necessary to the accomplishment of our object, may lawfully follow.
On our way from Richmond, we propose to do ourselves the honor of waiting on you at Washington, and permit me to repeat, that while abroad, I shall have much pleasure in rendering to you any service that may be acceptable. With the highest respect I have the honor to be, Dear Sir, Yr. mo. ob. Servt.
Al: McRae.
